Citation Nr: 1626791	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-35 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a migraine headache disability.

2.  Entitlement to service connection for a right tibial tendon tear.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from August 1979 to September 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a right tibial tendon tear and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's headaches are shown to have been productive of very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.



CONCLUSION OF LAW

The criteria for a 50 percent rating for a migraine headache disability have been met.  38 U.S.C.A. § 1155 (West 2015); §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In December 2009, service connection was granted for a migraine headache disability and assigned a 10 percent rating effective April 23, 2009, the date of claim.  In June 2010, she was granted an increased rating of 30 percent.  The Veteran has appealed the rating assigned.

The Veteran's migraine headache disability is rated under Diagnostic Code 8100.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once a month over a several month period.  A 50 percent rating, the maximum rating allowed, is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating;" nor has the Court.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

At a November 2009 VA examination, she reported having headaches daily, sensitivity to light, and sensitivity to noise.  She reported having migraine headaches weekly with less than half being prostrating.

The Veteran's headache log from June 2010 through August 2010 indicates that she had at least one headache per week rated at maximum severity.

At the March 2016 hearing, the Veteran credibly testified that she had daily headaches.  She also credibly testified that she had at least three prostrating migraine headaches per week.  She credibly testified that during a migraine headache, she was unable to do anything.  Finally, she credibly testified that she was unable to take a fulltime job on account of her migraine headache disability.

Lay testimony is competent to establish the presence of observable symptomatology, such as the frequency and effects of her migraine headache disability.  Layno v. Brown, 6 Vet. App. 465, 469   (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disability is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  See Barr v. Nicholson, 21 Vet. App. 303   (2007).

The Veteran has credibly testified that she has at least two prostrating migraines per week that are productive of severe economic inadaptability as she is unable to sustain fulltime employment.

As noted, the maximum 50 percent rating is assigned when the Veteran's migraines occur frequently with completely prostrating and prolonged attacks productive of severe economic inadaptability.

In this case, the Veteran is unable to sustain fulltime employment due to her migraine headache disability.  As such, the maximum 50 percent rating is warranted.

The Board has also considered whether referral for an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's migraine headache disability reasonably describes and assesses the Veteran's disability level and symptomatology.  Moreover, the Veteran is not in receipt of the maximum rating available.  The Board necessarily considered the entirety of the Veteran's migraine headache disability symptomatology within the context of the schedular rating criteria.  As the Veteran's disability picture is reasonably contemplated by the rating schedule, the assigned schedular evaluation is adequate and referral for consideration of an extra-schedular evaluation is not warranted.

The Board has also considered whether an inferred claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  At the March 2016 hearing, the Veteran testified that she was unemployable solely on account of her migraine headache disability.  As discussed more fully below, the issue of TDIU is remanded.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

A disability rating of 50 percent is granted for the Veteran's migraine headache disability, subject to the laws and regulations governing the award of monetary payments.


REMAND

Regarding the Veteran's service connection claim, at the March 2016 hearing, she testified that she experienced a tibial tendon tear in service that healed.  She testified that after she developed plantar fasciitis, the tibial tendon tear returned.  She asserts she is entitled to service connection either on a direct or secondary basis.  Her STRs show that in July 2005, she status post ligament tear.  However, the STRs contain no other evidence regarding the right tibial tendon tear.  As such, the duty to provide an examination has been triggered to determine the etiology of the Veteran's right tibial tendon tear.

At the March 2016 hearing, the Veteran testified that she was unemployable due to her migraine headache disorder.  Pursuant to Rice v. Shinseki, 22 Vet.App. 447 (2009), a claim for a TDIU either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As such, a remand is warranted in order to adjudicate the issue of TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of the Veteran's right tibial tendon tear.  The claims file should be provided to the examiner.  The examiner should offer the following opinions:   

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right tibial tendon tear either began during or was otherwise caused by her military service?  Why or why not?  In so doing, the examiner should take into account the reference in the STRs to a tendon tear.

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's right tibial tendon tear was either caused or aggravated (i.e. permanently made worse beyond the natural progression of the disability) by her service-connected bilateral plantar fasciitis?  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  "At least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Adjudicate the issue of TDIU.  

3.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


